DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “material of the first sub-sealant has stronger adhesion than material of the second sub-sealant.”
Claims 2-9 are allowable due to dependency to claim 1.
US 20200057325 A1 to Wang et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  Specifically, Wang discloses various limitations of base claim 1: a liquid crystal display (LCD) panel, comprising: an array substrate (Fig. 2 pixel array substrate 100) and a color filter substrate disposed opposite to each other (Fig. 2 opposite substrate 300 with color filter layer 310) and a liquid crystal layer sandwiched between the array substrate and the color filter substrate (Fig. 2 liquid crystal layer LC), wherein the array substrate and the color filter substrate are bonded by a sealant (See Fig. 2 a first sealant pattern 210 and a second sealant pattern 220), the LCD panel comprises a display region (Fig. 1 active region AR) and a gate driver on array (GOA) circuit arranged outside the display region, and the sealant is formed in a 
However, Wang does not disclose that “that the first sub-sealant is adhered to the second sub-sealant; and wherein material of the first sub-sealant has stronger adhesion than material of the second sub-sealant, and the material of the first sub-adhesive has lower water resistance than the material of the second sub-sealant.”  
Further, US 20150364722 A1 to Yang et al. discloses a liquid crystal display wherein the first sub-sealant is adhered to the second sub-sealant (as shown in Fig. 2); and the material of the first sub-adhesive has lower water resistance than the material of the second sub-sealant (para 42 “the adhesive layer 223 contacts to both of the first substrate 20 and the second substrate 21, so that the adhesive layer 223 can provide better adhesion, water-resisting and water-absorbing functions than the first embodiment”), but does not disclose that material of the first sub-sealant has stronger adhesion than material of the second sub-sealant.  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  
Regarding Claim 10.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “material of the first sub-sealant has stronger adhesion than material of the second sub-sealant.”
Claims 11-18 are allowable due to dependency to claim 10.

However, Wang does not disclose that “that material of the first sub-sealant has stronger adhesion than material of the second sub-sealant, and the material of the first sub-adhesive has lower water resistance than the material of the second sub-sealant.”  Further, US 20150364722 A1 to Yang et al. discloses a liquid crystal display the material of the first sub-adhesive has lower water resistance than the material of the second sub-sealant (para 42 “the adhesive layer 223 contacts to both of the first substrate 20 and the second substrate 21, so that the adhesive layer 223 can provide better adhesion, water-resisting and water-absorbing functions than the first embodiment”), but does not disclose that material of the first sub-sealant has stronger .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859.  The examiner can normally be reached on M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/EDMOND C LAU/            Primary Examiner, Art Unit 2871